DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed April 15, 2021.
In view of the Amendments to the Claims filed April 15, 2021, the rejections of claims 1, 5, 10, and 12-18 under 35 U.S.C. 103 previously presented in the Office Action sent March 1, 2021 have been modified.
Claims 1, 10, and 12-19 are currently pending while claims 19 has been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101636994 included in applicant submitted IDS filed December 6, 2017) in view of Zhamu et al. (U.S. Pub. No. 2017/0352869 A1) and Fukunaga et al. (U.S. Pub. No. 2016/0111752 A1).
With regard to claim 1, Kim et al. discloses a negative electrode active material for a sodium battery, the negative electrode active material comprising:
graphite having adjacent graphene layers (see [0028] exemplifying graphite intercalated with alkali metal; see [0031] teaching “As observed in the sample, as this layered structure exists, different kinds of atoms can be introduced as intercalants, and the intercalated graphite thus produced is expected to be applicable to various fields” which is cited to read on the claimed graphite having adjacent graphene layers); and
a composition disposed between the adjacent graphene layers of the graphite (see [0031] teaching “As observed in the sample, as this layered structure exists, different kinds of atoms can be introduced as intercalants, and the intercalated graphite thus produced is expected to be applicable to various fields” wherein the different kinds of atoms/intercalants is cited to read on the claimed composition disposed between the adjacent graphene layers of the graphite; additionally see the specific alkali metal exemplified in [0017] teaching “intercalated lithium between the graphene layers, the spatial structure between 

Kim et al. teaches a graphite material having intercalated alkali metal (see [0028]) and specifically exemplifies a lithium alkali metal doped graphite material which is applicable for cathode materials in lithium-ion batteries (see [0017] and [0043]). Kim et al. does not teach the composition is of the formula Na9Sn4, which would providing for a sodium-ion battery.
However, Zhamu et al. teaches a graphene/metal hybrid material, also for an electrode for a lithium or sodium ion battery (see Title and Abstract). 
Zhamu et al. teaches the composition for the metal in the graphene/metal hybrid material can be a “sodium-attracting metal” including “Na…Sn…or an alloy thereof” (see Abstract), which would provide for a sodium ion battery. 
A person having ordinary skill in the art would recognize sodium and sodium tin alloys are conventional electrode active materials for sodium-ion batteries (see [0023] of Fukunaga et al.).
It would have been obvious to a person having ordinary skill in the art to have selected Na as an alloy thereof because Zhamu et al. explicitly suggests the selection of Na or an alloy thereof and it would have been obvious to a person having ordinary skill in art to have selected Sn as an alloying metal because Zhamu et al. teaches Sn or an alloy thereof and because a person having ordinary skill in the art would understand Na, Sn, or Na--Sn alloys are conventional negative electrode active materials.
[0202] of Zhamu et al. exemplifying weight percentages for “Na” and “Sn” can be “0.1% to 35% weight” and it would have been obvious to a person having ordinary skill to have selected a weight percentage for Na such as 10% because Zhamu et al. explicitly exemplifies the weight percentage and it would have been obvious to a person having ordinary skill to have selected a weight percentage for Sn such as 22.9% because Zhamu et al. explicitly exemplifies the weight percentage. The selection of 10% weight of Na and the selection of 22.9% weight of Sn is cited to read on the claimed “of the formula Na9Sn4”.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the Na9Sn4 alkali metal composition of Zhamu et al., as modified above, for the alkali metal composition of Kim et al., because the selection of a known material based on its suitability for its intended use, in the instant case an alkali metal composition in a graphene/metal hybrid material for an electrode material in an alkali metal ion battery, supports a prima facie obviousness determination (see MPEP 2144.07). 
Kim et al., as modified by Zhamu et al. above, is cited to read on the claimed “wherein an average voltage of the negative electrode active material is 0.4 to -1.1 volts versus Na/Na+” as the cited negative electrode active material of claim 1 includes similar structure, reading on the claimed structure, the cited negative electrode active material is expected to have similar properties, see MPEP 2144.09 I.
As the claimed “a volume change upon intercalation with sodium to a voltage of -0.1 volts versus Na/Na+ is less than 70%, based on a total volume before intercalation“ does not positively require additional structural requirements limiting the previously +”.
With regard to claim 10, independent claim 1 is obvious over Kim et al. in view of Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. 
Kim et al. does not specifically teach wherein the composition and the graphite are present in an amount effective to provide a Sn:C weight ratio of 1:2 to 2:3.
However, Zhamu et al. discloses wherein the composition and the layered graphene material are present in an amount effective to provide a Sn:C weight ratio of 1:2 to 2:3 (see abstract teaching cited metal alloy in weight percent to the cited graphene foam layered carbonaceous material of 0.1% to 90% in which a selection of 10% weight of the selectable Sn as discussed in the rejection of claim 1 above for the cited composition, the cited composition being present in an amount of 0.1% to 90% is cited to read on the claimed range of Sn:C weight ratio of 1:2 to 2:3 because it includes values within the claimed range of 1:2 to 2:3) and it would have been an appropriate weight ratio selection as Zhamu et al. teaches the ratio provides for sodium metal battery electrode material (see Abstract).
With regard to claim 12, independent claim 1 is obvious over Kim et al. in view of Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Kim et al., as modified by Zhamu et al. above, discloses wherein
a volume change upon intercalation with sodium to a voltage of -0.1 volts versus Na/Na+ is less than a volume change of the composition when not disposed + is less than a volume change of the composition when not disposed between graphene layers” does not positively require additional structural requirements limiting the previously recited negative electrode active material of claim 1, Kim et al., as modified above, is cited to teach the structural requirements of claim 12).
With regard to claims 13 and 14, independent claim 1 is obvious over Kim et al. in view of Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Kim et al., as modified by Zhamu et al. above, discloses wherein
exhibiting an average voltage of less than 0 to -1.1 volts versus NaNa+ (as the cited negative electrode active material of claim 1 includes similar structure, reading on the claimed structure, the cited negative electrode active material is expected to have similar properties such as the claimed “exhibits an average voltage of less than 0 to -1.1 volts versus NaNa+”, see MPEP 2144.09 I).
With regard to claim 15, Kim et al., as modified by Zhuma et al. and Fukunaga et al. above, discloses a negative electrode comprising
the negative electrode active material of claim 1 (recall rejection of claim 1 above citing a negative electrode active material).
With regard to claim 16, independent claim 1 is obvious over Kim et al. in view of Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. 
Kim et al., as modified by Zhamu et al. and Fukunaga et al. above, teaches a sodium ion battery with the negative electrode comprising the negative electrode active material of claim 1 (recall rejection of claim 1 above; see [0017] of Kim et al. as 
However, Fukunaga et al. teaches conventional sodium ion batteries would include a positive electrode inherently comprising a positive electrode active material and an electrolyte between the positive and negative electrodes (see Abstract). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have applied the negative electrode material of Kim et al., as modified above, to a conventional sodium ion battery, as exemplified by Fukunaga et al., as it would have provided for a sodium ion battery with improved lifespan, performance, and recyclability (see [0017] of Kim et al.).
With regard to claim 17, claim 16 is obvious over Kim et al. in view of Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Fukunaga et al. discloses further comprising
a separator disposed between the positive and negative electrode (see [0091]).
With regard to claim 18, Kim et al., as modified by Zhuma et al. and Fukunaga et al. above, discloses a device comprising
the sodium ion battery of claim 16 (recall the rejection of claim 16 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 14, 2021